Exhibit 10.45

EXCHANGE AGREEMENT

among

MHI Hotels, L.L.C.

“Seller”

and

Sotherly Hotels L.P.

“Purchaser”

Date: November 13, 2013



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of November 13, 2013 (the
“Effective Date”), by and between MHI Hotels, L.L.C., a Virginia limited
liability company (“Seller”), and Sotherly Hotels, L.P., a Delaware limited
partnership (“Purchaser”).

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

1.1.1 “Accounts Receivable” means all amounts which Owner is entitled to receive
from the Business which have accrued as of the Cut-off Time, including, without
limitation, charges for use or occupancy of any guest, conference, meeting, or
banquet rooms or other facilities at the Hotel, rents or other amounts received
from any restaurant, bar, or banquet services, or any other goods or services
provided by or on behalf of Owner at the Hotel.

1.1.2 “Actual Knowledge” means (i) with respect to Seller, the actual knowledge
of Kim E. Sims, without any duty of inquiry or investigation, and expressly
excluding the knowledge of any other shareholder, partner, member, trustee,
beneficiary, director, officer, manager, employee, attorney, agent, or
representative of Seller or any of its Affiliates; and (ii) with respect to
Purchaser: (A) the actual knowledge of Andrew M. Sims, expressly excluding the
knowledge of any other shareholder, partner, member, trustee, beneficiary,
director, officer, manager, employee, attorney, agent, or representative of
Purchaser or any of its Affiliates; (B) any matter disclosed in any exhibits or
schedules to this Agreement; (C) any matter disclosed in the Disclosure
Documents; and (D) any matter disclosed in writing by any third party inspection
or report regarding the Property prepared by or on behalf of Purchaser. For the
purposes of this definition, the term “actual knowledge” means, with respect to
any natural person, the conscious awareness of such person at the time in
question, and expressly excludes any constructive or implied knowledge of such
person.

1.1.3 “Adverse Proceeding” has the meaning set forth in Section 7.1.3.

1.1.4 “Affiliate” means, with respect to the Person in question, any other
Person that, directly or indirectly: (i) owns or controls fifty percent (50%) or
more of the outstanding voting and/or equity interests of such Person; or
(ii) controls, is controlled by, or is under common control with the Person in
question. For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies, or general conduct of business of the Person in question,
whether by ownership of voting securities, contract, or otherwise. Neither
Seller nor Manager nor any affiliate of Manager shall be deemed an Affiliate of
Purchaser and Purchaser shall not be deemed an Affiliate of Seller, Manager or
any Affiliate of Manager.

1.1.5 “Agreement” has the meaning set forth in the introductory paragraph
hereof.

 

1



--------------------------------------------------------------------------------

1.1.6 “Applicable Law” means (i) all statutes, laws, common law, administrative
decisions, rules, regulations, ordinances, codes, or other legal requirements of
any Governmental Authority, stock exchange, board of fire underwriters, or
similar quasi-governmental authority, and (ii) any judgment, injunction, order,
or other similar requirement of any court or other adjudicatory authority, in
effect at the time in question and in each case to the extent that the Person or
property in question is subject to same.

1.1.7 “Bookings” means all bookings and reservations for guest, conference, and
banquet rooms or other facilities at the Hotel as of the Closing Date for dates
on or after the Closing Date, together with all deposits held by Owner or
Manager with respect thereto.

1.1.8 “Boston Resources” means Boston Resources Limited, a British Virgin
Islands company.

1.1.9 “Business” means the lodging business and all activities related thereto
conducted at the Hotel and otherwise in connection with the Property, including:
(i) the rental of any guest, conference, meeting, or banquet rooms or other
facilities at the Hotel; (ii) the operation of any restaurant, bar, or banquet
services, together with all other goods and services provided at the Hotel and
the Real Property, (iii) the rental of any commercial or retail space at the
Real Property, (iv) the maintenance and repair of the Real Property and tangible
Personal Property, (v) the employment of the Employees and all matters related
thereto, and (vi) the payment of Taxes and Real Property taxes relating to the
foregoing.

1.1.10 “Business Day” means any day other than a Saturday, Sunday, or federal or
other legal holiday in the State of Texas.

1.1.11 “Closing” has the meaning set forth in Section 8.1.

1.1.12 “Closing Date” means the date upon which the Closing occurs.

1.1.13 “Closing Escrow” has the meaning set forth in Section 8.1.

1.1.14 “Closing Escrow Agreement” has the meaning set forth in Section 8.1.

1.1.15 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations, rulings and guidance issued by the Internal Revenue
Service.

1.1.16 “Confidential Information” has the meaning set forth in Section 6.3.

1.1.17 “Contracts” means, collectively, the Equipment Leases, the Operating
Agreements, the Tenant Leases, the Management Agreement, the Franchise
Agreement, and each other contract or agreement to which Owner is a party.

1.1.18 “Cut-off Time” means 11:59 P.M. Houston, Texas time on the day preceding
the Closing Date.

 

2



--------------------------------------------------------------------------------

1.1.19 “Disclosure Documents” means any title commitments obtained by Purchaser,
any existing surveys delivered to Purchaser, and any other documents or items
delivered to Purchaser in connection with its acquisition of the Target
Interest.

1.1.20 “Dollars” or “$” means lawful currency of the United States of America.
All sums paid or payable by either party to the other pursuant to this Agreement
shall be paid in Dollars.

1.1.21 “Effective Date” has the meaning set forth in the introductory paragraph
hereof.

1.1.22 “Employees” means all Persons employed, in a full-time or part-time
capacity at the Hotel at the time in question, by: (i) Owner, (ii) Seller or
Boston Resources (iii) Houston Hotel Associates, (iv) Houston Hotel Manager or
(v) Manager, as the case may be. As used herein, the term “Employees” includes,
without limitation, employees on workers’ compensation, military leave, special
military leave, maternity leave, leave under the Family and Medical Leave Act of
1993, union leave, sick leave, short-term or long-term disability, or layoff
with recall rights, and employees on other approved leaves of absence with a
legal or contractual right to reinstatement or any individual that was
previously employed by Owner, Seller, Boston Resources, Houston Hotel
Associates, Houston Hotel Manager or Manager, as the case may be, protesting the
fact that they are not currently employed.

1.1.23 “Equipment Leases” means all leases and purchase money security
agreements for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel, or otherwise used in connection with the
Business, which are held by, for or on behalf of Owner.

1.1.24 “Escrow Agent” means First American Title Company or a similar national
title insurance company reasonably acceptable to Seller and Purchaser.

1.1.25 “F&B” means all food and beverages (both alcoholic and non-alcoholic),
which are located at the Hotel (or held off site in storage) for use at the
Hotel as of the Closing, including all food and beverages located in the guest
rooms.

1.1.26 “FF&E” means, subject to the Tenant Leases, all fixtures (other than
those which constitute Improvements), furniture, furnishings, equipment,
machinery, tools, vehicles, appliances, art work, and other items of tangible
personal property which are located at the Hotel and used in the Business or
ordered for use at the Hotel as of the Closing, other than the Supplies, the IT
Systems, the F&B, the Retail Merchandise, the books and records for the
Business, and the plans and specifications of the Improvements.

1.1.27 “Franchise Agreement” means that certain Crowne Plaza Conversion License
Agreement dated April 22, 1999 between Owner (as successor-in-interest to
Houston Hotel Associates) and Franchisor, as amended.

1.1.28 “Franchisor” means Holiday Hospitality Franchising, Inc., a Delaware
corporation.

 

3



--------------------------------------------------------------------------------

1.1.29 “General Partnership Interest” means the ninety-nine percent
(99%) general partnership interest in Houston Hotel Associates, which is held by
Boston Resources as of the Closing Date.

1.1.30 “Governmental Authority” means the applicable country, state, county,
city and any political subdivision, agency, authority, department, court,
commission, board, bureau or instrumentality of any of the foregoing having
jurisdiction over the Property, Seller, and/or any of the Owner Parties, as the
case may be.

1.1.31 “GP Purchaser” means Sotherly-Houston GP LLC, a Delaware limited
liability company.

1.1.32 “Guest Ledgers” means all charges accrued to the open accounts of any
guests or customers at the Hotel including, without limitation, the “city
ledger” as of the Cut-off Time for the use or occupancy of any guest,
conference, or banquet rooms or other facilities at the Hotel, any restaurant,
bar or banquet services, or any other goods or services provided by or on behalf
of Owner at the Hotel.

1.1.33 “Hotel” means the Crowne Plaza Houston Downtown, operated on the Real
Property.

1.1.34 “Houston Hotel Associates” means Houston Hotel Associates Limited
Partnership, L.L.P., a Virginia limited liability partnership.

1.1.35 “Houston Hotel Manager” means Houston Hotel Manager, LLC, a Delaware
limited liability company.

1.1.36 “Improvements” means all of the buildings, improvements, structures and
fixtures, including without limitation, the foundations and footings thereof,
located on or affixed to the Land which constitute real property under
Applicable Law.

1.1.37 “Indemnification Tax Exception(s)” means an Indemnification Loss to the
extent relating the indemnification in Section 9.1(iii), or the breach of any
covenant or obligation under Sections 6.1 or 6.2.

1.1.38 “Indemnification Claim” has the meaning set forth in Section 9.4.1.

1.1.39 “Indemnification Loss” means, with respect to any Indemnitee, any actual
(and not contingent) liability, damage, loss, cost or expense, including
reasonable attorneys’ fees, expenses and court costs, and Taxes incurred by such
Indemnitee as a result of the act, omission, or occurrence in question.

1.1.40 “Indemnitee” has the meaning set forth in Section 9.4.1.

1.1.41 “Indemnitor” has the meaning set forth in Section 9.4.1.

1.1.42 “Intangibles” means any and all intangible personal property owned by
Owner or any Affiliate of Owner and used in the operation of the Hotel or any of
the Property, including, without limitation, any drawings, plans and
specifications covering the Hotel, any non-Franchisor trade names, service marks
and logos used in the operation

 

4



--------------------------------------------------------------------------------

of the Hotel, and any non-Franchisor intellectual property used in the operation
of the Hotel, customer lists and software, any telephone numbers used in the
operation of the Hotel and (to the extent same are in existence), any guaranties
and warranties from the manufacturers of any equipment, appliances or other
items used in the operation of the Hotel and from any contractors, suppliers,
architects, engineers, and materialmen with respect to any plans, designs, work
or installations done for or at the Hotel, and any and all claims, choses in
action, judgments, remedies, damages and causes of action, and all of Owner’s
right, title and interest in and to the books and records of the Hotel to the
extent Owner is entitled thereto pursuant to the Management Agreement. In no
event shall Intangibles include any intangible personal property owned by
Manager or Franchisor, or any of the tenants or licensees under the Tenant
Leases or any of their respective Affiliates.

1.1.43 “IT Systems” means all computer hardware, telecommunications, and
information technology systems located at the Hotel and all computer software
used at the Hotel, to the extent same are assignable and transferable, but
subject to the terms of any license agreement and/or Manager’s, Manager’s
Affiliates’, Franchisor’s, and Franchisor’s Affiliates’ rights in and to same.

1.1.44 “Land” means the land underlying the Real Property, together with all
appurtenant easements, rights, and interests thereto.

1.1.45 “Lists” shall meant the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(September 25, 2001) and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable orders.

1.1.46 “Management Agreement” means that certain Management Agreement dated as
of June 1, 1999 between Owner and Manager, as amended.

1.1.47 “Manager” means MHI Hotels Services, LLC, a Virginia limited liability
company (as successor-in-interest to MHI Hotels, LLC), its successors and
assigns.

1.1.48 “MHI Franchise Tax Amount” shall mean Six Thousand Seven Hundred Forty
Eight and 00/100 United States Dollars ($6,748.00).

1.1.49 “MHI Hotels Transfer” has the meaning set forth in Section 3.1 hereof.

1.1.50 “OFAC” means Office of Foreign Assets Control, Department of the
Treasury.

1.1.51 “Operating Agreements” means all repair, utility, maintenance, service
and supply contracts, booking and reservation agreements, credit card service
agreements, consulting agreements, and all other similar agreements for goods or
services, which are held by, for or on behalf of Owner in connection with the
Business except for Tenant Leases, Equipment Leases, the Management Agreement,
the Franchise Agreement, Permits, and any so-called “master” agreements entered
into directly by Franchisor or Manager on behalf of the Hotel and other
Franchisor or Manager hotels, as applicable.

 

5



--------------------------------------------------------------------------------

1.1.52 “Order” means Executive Order No. 13224, 66 Fed. Reg. 49079 (September
25, 2001).

1.1.53 “Organizational Documents” means, with respect to any Person who is not a
natural Person, the certificate or articles of incorporation, memorandum of
association, articles of association, trust agreement, by-laws, partnership
agreement, limited partnership agreement, certificate of partnership or limited
partnership, limited liability company articles of organization, limited
liability company operating agreement and any other organizational document, and
all shareholder agreements, voting trusts and similar arrangements with respect
to its stock, partnership interests, membership interests or other equity
interests.

1.1.54 “Owner” means Houston Hotel Owner, LLC, a Delaware limited liability
company.

1.1.55 “Owner Parties” means Owner, Houston Hotel Associates and Houston Hotel
Manager.

1.1.56 “Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of Houston Hotel Associates Limited Partnership, L.L.P.
dated as of April 16, 1999, as amended.

1.1.57 “Permits” means all governmental licenses, permits, approvals and
certificates which are required or used in connection with the operation of the
Property and/or the Business.

1.1.58 “Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or subdivision thereof,
or any other legal entity or organization.

1.1.59 “Personal Property” means all FF&E, F&B, Supplies, Retail Merchandise,
Contracts, Permits, Accounts Receivable, Bookings, Equipment Leases, Guest
Ledgers, Intangibles, and IT Systems, together with all other articles of
personal property of every kind and nature whatsoever owned by Owner or its
Affiliates and located in or at, or used in connection with the ownership,
operation or maintenance of, all or any part of the Hotel, the Business or the
Real Property, but specifically excluding, without limitation, any personal
property owned by the tenants or licensees under the Tenant Leases, or otherwise
specifically excluded hereunder.

1.1.60 “Pre-Closing Taxes” means all Taxes of the Owner Parties for taxable
periods ending on or before the Closing Date and the portion up to and including
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date. In the case of any taxable period that includes (but does not end
on) the Closing Date, the amount of Pre-Closing Taxes with respect to such
period shall (i) in the case of Taxes that are imposed on a periodic basis, be
deemed to be the amount of such Taxes for the entire period multiplied by a
fraction the numerator of which is the number of calendar days in the portion of
the period ending on (and including) the Closing Date and the denominator of
which is the number of calendar days in the taxable period and (ii) in the case
of Taxes that are not described in clause (i) above (such as income taxes and
payroll and similar taxes), be deemed to be equal to the amount that would have
been payable if the taxable year or period of the Owner Parties ended on the
Closing Date.

 

6



--------------------------------------------------------------------------------

1.1.61 “Property” means, collectively, the Real Property and the Personal
Property.

1.1.62 “Purchaser” has the meaning set forth in the introductory paragraph
hereof.

1.1.63 “Purchaser Closing Condition” has the meaning set forth in Section 7.1.

1.1.64 “Purchaser Closing Deliveries” has the meaning set forth in Section 8.3.

1.1.65 “Purchaser Indemnitees” means Purchaser and its Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, permitted assigns, legal
representatives, heirs, devisees and Affiliates of each of the foregoing,
provided that Purchaser Indemnitees shall not include Seller or Manager.

1.1.66 “Real Property” means the real property commonly known as 1700 Smith St.,
Houston, TX 77002, together with all appurtenant easements, rights and interests
thereto.

1.1.67 “Retail Merchandise” means all merchandise owned by Owner or any of its
Affiliates and held for sale to guests and customers, or ordered for sale at the
Hotel as of the Closing, including, without limitation, inventory held for sale
in any gift shop, spa, or newsstand operated by Owner or Manager at the Hotel,
but expressly excluding the F&B, Supplies and any merchandise owned by the
tenants and licensees under the Tenant Leases.

1.1.68 “Securities Act” means the Securities Act of 1933, as amended.

1.1.69 “Seller” has the meaning given such term in the preamble.

1.1.70 “Seller Closing Conditions” has the meaning set forth in Section 7.2.

1.1.71 “Seller Closing Deliveries” has the meaning set forth in Section 8.2.

1.1.72 “Seller Indemnitee(s)” means Seller and the Owner Parties and their
respective Affiliates, and each of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers and employees, and the
successors, permitted assigns, legal representatives, heirs, devisees, and
Affiliates of each of the foregoing, provided that in the event that the Closing
contemplated hereunder takes place, Seller Indemnitees, from and after the
Closing Date, shall not include the Owner Parties.

1.1.73 “Supplies” means all merchandise, goods, materials and supplies used or
intended for use at the Hotel, or held for sale in connection with the Business,

 

7



--------------------------------------------------------------------------------

including, without limitation, (a) stocks of operating supplies (including,
without limitation, glasses, china, silver, linens, and uniforms),
(b) engineering, maintenance and cleaning supplies, (c) guest supplies
(including stationery, matches and ashtrays, soap and other toiletries, menus,
and directories and other printed materials), and (d) housekeeping supplies.

1.1.74 “Survival Period” means with respect to (i) Indemnification Tax
Exceptions, forever, and (ii) all other purposes hereunder, twelve (12) months
following the Closing Date.

1.1.75 “Target Interest” means the one percent (1%) limited partnership interest
in Houston Hotel Associates, which is held by Seller as of the Closing Date.

1.1.76 “Taxes” means all federal, state or local taxes in any country, including
income, unincorporated business, gross receipts, windfall profits, value added,
use, duty, sales, license, excise, transfer, mortgage recording, real property,
personal property, commercial rent or occupancy taxes, hotel occupancy taxes,
utility taxes, franchise, employment, payroll, withholding or similar taxes,
whether or not contested, and including any estimated taxes of the foregoing,
amounts payable under unclaimed property laws, and together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

1.1.77 “Tenant Leases” means Owner’s interest in all leases, subleases,
licenses, concessions, and similar agreements granting to any Person the right
to use or occupy any portion of the Real Property, other than the Management
Agreement and the Bookings, together with all security deposits held by Owner,
Manager, or any of their respective Affiliates.

1.1.78 “Title Insurer” means First American Title Company or any other
nationally recognized reputable title insurance company authorized to do
business in Texas designated by Seller.

1.1.79 “Title Policies” means the title policies to be issued by the Title
Insurer on the Closing Date to Purchaser and/or Purchaser’s new mortgage lender.

1.1.80 “Unit Transfer Agreement” has the meaning set forth in Section 3.1.

1.2 Construction. The following rules shall apply to the construction and
interpretation of this Agreement.

1.2.1 Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

1.2.2 All references in this Agreement to particular articles, sections,
subsections, or clauses (whether in upper or lower case) are references to
articles, sections, subsections, or clauses of this Agreement, unless otherwise
expressly stated or clearly apparent from the context of such reference. All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

 

8



--------------------------------------------------------------------------------

1.2.3 The headings in this Agreement are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

1.2.4 Any reference to any agreement (including this Agreement), document,
instrument, tax or tariff means such agreement, document, instrument, tax or
tariff as amended or modified in effect from time to time in accordance with the
terms thereof, and if applicable the terms hereof.

1.2.5 The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

1.2.6 The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”

1.2.7 The term “sole discretion” with respect to any determination to be made a
party under this Agreement means the sole and absolute discretion of such party,
without regard to any standard of reasonableness or other standard by which the
determination of such party might be challenged.

1.2.8 Seller, Purchaser and their respective counsel have reviewed and revised
(or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any rules of construction requiring
that ambiguities are to be resolved against the party which drafted the
Agreement or any exhibits hereto shall not be applicable in the construction and
interpretation of this Agreement or any Exhibits or Schedules hereto.

ARTICLE 2

TRANSFER OF GENERAL PARTNERSHIP INTEREST AND TARGET INTEREST, ETC.

2.1 General Partnership Interest. Boston Resources has agreed to sell, and
transfer to GP Purchaser all right, title and interest of Boston Resources in
and to the General Partnership Interest. The sale and closing of the General
Partnership Interest is to occur at the same time as the sale of the Target
Interest, if either sale fails to close then neither sale will be required to
close.

2.2 Target Interest. Upon and subject to the terms and conditions of this
Agreement, Seller shall sell, and agrees to transfer and assign to Purchaser,
and Purchaser shall purchase and agrees to accept from Seller all right, title
and interest of Seller in and to the Target Interest.

2.3 Waiver of ROFR Rights. Seller hereby waives any rights of first offer,
rights of first refusal, rights of transfer, purchase options or similar rights
or options with respect to any interest in Houston Hotel Associates or any other
Owner Party, or the Hotel, which may be contained in the Partnership Agreement
(including Section 12.11 of the Partnership Agreement) or elsewhere.

2.4 MHI Franchise Tax Amount. Seller shall pay the MHI Franchise Tax Amount to
the State of Texas within ten (10) days of Closing.

 

9



--------------------------------------------------------------------------------

2.5 Loans from Seller. Any outstanding loans to Seller or its Affiliates which
relate to the Hotel or were made to the Owner Parties shall be deemed paid in
full upon Closing and effectiveness of the MHI Hotels Transfer.

ARTICLE 3

TRANSFER OF UNITS IN SOTHERLY HOTELS L.P.

3.1 Transfer of Units in Sotherly. At Closing, in consideration for its receipt
of the Target Interest from Seller, Purchaser shall transfer to Seller 32,929
units of limited partnership interests in Sotherly Hotels LP (the “MHI Hotels
Transfer”), such units being equivalent to One Hundred Fifty Three Thousand Six
Hundred and Thirty Six and 36/100 U.S. Dollars (U.S.$153,636.36), determined
using the average of the closing bid price for the common stock of Sotherly
Hotels Inc. for the twenty trading days immediately prior to that day which is
five (5) Business Days prior to the Closing Date. Transfer of the units shall be
made pursuant to a Unit Transfer Agreement in substantially the form attached
hereto as Exhibit A (the “Unit Transfer Agreement”).

3.2 Intentionally Omitted.

ARTICLE 4

CONDITION OF PROPERTY

4.1 SALE “AS IS”. PURCHASER ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE TRANSFER OF THE PROPERTY AND THE RELATED TRANSFER
OF THE BUSINESS PURSUANT TO THE TRANSFER OF THE TARGET INTEREST SHALL BE ON AN
“AS IS”, “WHERE IS”, “WITH ALL FAULTS” BASIS. PURCHASER ACKNOWLEDGES THAT THE
CONSIDERATION GIVEN PURSUANT HERETO REFLECTS THE “AS IS” NATURE OF THE PROPERTY
AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE
ASSOCIATED WITH THE PROPERTY. PURCHASER HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS ARTICLE 4 ARE AN INTEGRAL
PART OF THIS AGREEMENT AND THAT SELLER, WOULD NOT HAVE AGREED TO SELL THE
PROPERTY (PURSUANT TO THE TRANSFER OF THE TARGET INTEREST) TO PURCHASER WITHOUT
THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS ARTICLE 4.

 

10



--------------------------------------------------------------------------------

4.2 RELIANCE ON DUE DILIGENCE. PURCHASER ACKNOWLEDGES AND AGREES THAT:

4.2.1 UPON COMPLETION OF DUE DILIGENCE, PURCHASER WILL HAVE HAD THE OPPORTUNITY
TO CONDUCT ALL DUE DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS AS OF
THE CLOSING DATE, INCLUDING REVIEWING ALL DISCLOSURE DOCUMENTS AND OBTAINING ALL
INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION AS TO WHETHER
IT SHOULD PROCEED WITH THE PURCHASE OF THE TARGET INTEREST;

4.2.2 PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF THE
PROPERTY AND THE BUSINESS, ITS REVIEW OF CERTAIN DISCLOSURE DOCUMENTS, AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY ANY SELLER IN THIS AGREEMENT IN
PURCHASING THE TARGET INTEREST; AND

4.2.3 PURCHASER WILL NOT BE RELYING ON ANY STATEMENT MADE OR INFORMATION
PROVIDED TO PURCHASER BY SELLER (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY ANY SELLER IN THIS AGREEMENT), ANY OF THE SELLER INDEMNITEES,
OR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.

4.3 SURVIVAL. THE TERMS AND CONDITIONS OF THIS ARTICLE 4 SHALL EXPRESSLY SURVIVE
THE CLOSING, AND SHALL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Seller. To induce Purchaser to enter into
this Agreement and to consummate the transactions described in this Agreement,
Seller hereby makes the express representations and warranties in this
Section 5.1 as of the Effective Date:

5.1.1 Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the Commonwealth of Virginia. Seller has all
requisite power and authority to conduct its business as currently conducted and
to own or lease and to operate its properties, and is duly qualified or admitted
to do business and in good standing as a foreign entity in all jurisdictions in
which the ownership, use or leasing of its assets or properties or the conduct
or nature of its business makes such qualification or admission necessary.

5.1.2 Seller has full power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions required of
it contemplated hereby. The execution, delivery and performance of this
Agreement by Seller and the consummation by it of the transactions contemplated
hereby have been duly and validly authorized in accordance with its
Organizational Documents. No action or proceeding on the part of Seller is
necessary to authorize this Agreement or the consummation of the transactions
contemplated hereby.

5.1.3 This Agreement and the Unit Transfer Agreement have been duly and validly
executed and delivered by Seller, and constitute valid, legal and binding
obligations, enforceable against Seller, in accordance with their terms, subject
to Applicable Law.

5.1.4 Seller is the record and beneficial owner of one hundred percent (100%) of
the Target Interest, free and clear of all liens, security interests, claims and
encumbrances.

 

11



--------------------------------------------------------------------------------

5.2 Representations and Warranties of Purchaser. To induce Seller to enter into
this Agreement and to consummate the transaction described in this Agreement,
Purchaser hereby makes the express representations and warranties in this
Section 5.2 as of the Effective Date:

5.2.1 Purchaser is a limited partnership duly organized, validly existing and in
good standing under the laws of Delaware. Purchaser has all requisite power and
authority to conduct its business as currently conducted and to own or lease and
to operate its properties.

5.2.2 Purchaser has the power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Purchaser of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized in accordance with the Organizational Documents of Purchaser
and no other action or proceeding on the part of Purchaser is necessary to
authorize this Agreement or the consummation of the transactions contemplated
hereby. This Agreement and the Unit Transfer Agreement have been duly and
validly executed and delivered by Purchaser and constitute legal, valid and
binding obligations of Purchaser, enforceable in accordance with their terms.

5.2.3 The execution, delivery and performance of this Agreement by Purchaser
does not, and the consummation of the transactions contemplated hereby will not
(with or without the giving of notice or lapse of time or both): (i) violate or
require any consent or approval under, any provision of the Organizational
Documents of Purchaser; (ii) violate or result in a default of, or require any
consent or approval under any material agreement, policy, instrument, contract,
commitment, license, franchise, permit or trust to which Purchaser or any of its
subsidiaries is a party or is otherwise subject; or (iii) violate or result in a
default of in any material respect, or require any consent or approval under,
any judgment, settlement, consent, injunction, decree, order or ruling of any
court or governmental authority to which Purchaser or any of its subsidiaries is
a party or otherwise subject.

5.2.4 No consent, license, approval, order or authorization of, or registration,
filing or declaration with, any governmental authority is required to be
obtained or made, and no consent of any third party is required to be obtained,
by Purchaser or any of its Affiliates, in connection with its execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

5.2.5 Purchaser is acquiring the Target Interest for its own account for
investment and not with a view to any distribution thereof within the meaning of
the Securities Act. Purchaser acknowledges that the offer and sale of Target
Interest pursuant hereto are intended to be exempt from the Securities Act
pursuant to Section 4(2) thereof, and that the Target Interest may not be resold
or otherwise transferred except pursuant to an effective registration statement
or an exemption from registration thereunder and pursuant to registration or
qualification (or exemption therefrom) under Applicable Law.

 

12



--------------------------------------------------------------------------------

5.2.6 There is no action, proceeding, investigation or claim pending or, to the
Actual Knowledge of Purchaser, threatened against or affecting Purchaser or any
of its subsidiaries or their respective assets before any court or governmental
or regulatory authority or body that would prohibit or otherwise reasonably be
expected to adversely affect Purchaser’s ability to consummate the transactions
contemplated hereby.

5.2.7 None of the Purchaser’s representations and warranties contained in this
Agreement or in any other agreement delivered or to be delivered by or on behalf
of Purchaser in accordance with the terms of this Agreement, any Schedule or
Exhibit to this Agreement, or any certificates delivered or to be delivered by
Purchaser in accordance with the terms hereof contains or will contain any
untrue statement of a material fact, or omits or will omit any statement of a
material fact the disclosure of which is necessary in order for the statements
contained herein or therein not to be misleading in any material respect.

5.2.8 Neither Purchaser nor any beneficial owner of Purchaser: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by OFAC
pursuant to the Order and/or the Lists; (ii) is not a Person who has been
determined by competent authority to be subject to the prohibitions contained in
the Order; or (iii) is not owned or controlled by, or acts for or on behalf of,
any Person on the Lists or any other Person who has been determined by competent
authority to be subject to the prohibitions contained in the Order.

ARTICLE 6

COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES

6.1 Seller, with respect to its interest in the Owner Parties, shall obtain
Purchaser’s prior written consent, prior to making or changing any Tax election,
changing an annual accounting period, adopting or changing any accounting
method, filing any amended Tax return, entering into any closing agreement,
settling any Tax claim or assessment, consenting to any extension or waiver of
the limitation period applicable to any Tax claim or assessment, or taking any
other similar action relating to the filing of any Tax return or report or the
payment of any Tax, if such election, adoption, change, amendment, agreement,
settlement, surrender, consent or other action would have the effect of
increasing the Tax liability of any of the Owner Parties for any period ending
after the Closing Date or decreasing any Tax attribute of any of the Owner
Parties existing on the Closing Date. All obligations in this Section 6.1 shall
survive the Closing for the Survival Period.

6.2 Filing of Tax Returns. Seller shall be responsible for preparing and filing
all Tax returns and reports required to be filed by Seller on or before the
Closing Date, and Purchaser shall be responsible for preparing and filing (or
causing to be prepared and filed) all Tax returns and reports relating to the
Owner Parties following the Closing Date. Purchaser and Seller shall reasonably
cooperate with each other in the preparation and filing of the Tax returns and
reports described above, including the furnishing of relevant information and
executing such returns and reports. In addition, if requested by Seller,
Purchaser shall reasonably cooperate with Seller in preparing and filing
(including the execution of) amended Tax returns and reports for periods ending
on and before the Closing Date, provided that Seller shall be responsible for 1%
of the reasonable out-of-pocket costs and expenses incurred by Purchaser in
preparing and filing such amended Tax returns to the extent that amended Tax
returns and reports for periods ending on and before the Closing Date are
required by Applicable Law, and Seller shall be responsible for 1% of all Taxes,
interest and penalties resulting from such amended Tax returns.

 

13



--------------------------------------------------------------------------------

6.3 Confidentiality. Seller and Purchaser shall keep confidential and not
disclose to any Person any information disclosed by any documents, materials,
data or other information with respect to the Seller, Boston Resources,
Purchaser, General Partnership Interest, Target Interest, Owner Parties, the
Property or the Business which was not known by such party prior to such
disclosure or is not generally known or does not become generally known to the
public (other than as a result of a disclosure arising from a breach or default
of the confidentiality provisions of this Agreement (collectively, the
“Confidential Information”). Notwithstanding the foregoing, Seller and Purchaser
shall be permitted to (i) disclose any Confidential Information to the extent
required under Applicable Law, or (ii) disclose any Confidential Information to
any Person on a “need to know” basis, such as their respective shareholders,
principals, partners, members, trustees, beneficiaries, directors, officers,
employees, attorneys, consultants, advisors, agents, representatives, engineers,
surveyors, lenders, investors, managers, franchisors and such other Persons
whose assistance is required to consummate the transactions described in this
Agreement; provided, however, that Purchaser (A) in the case of clause (i) shall
advise Seller promptly upon receiving any demand for disclosure of any
Confidential Information pursuant to Applicable Law, and Seller shall have the
right to obtain a protective order or agree to an arrangement with the Person
demanding such Confidential Information to prevent or limit the extent of such
disclosure prior to Purchaser’s disclosure of such Confidential Information
(unless Purchaser reasonably determines such information is required to be
disclosed by Purchaser prior to obtaining such protective order or agreement),
and (B) in the case of clause (ii) shall advise such Person of the confidential
nature of such Confidential Information, and use commercially reasonable efforts
to cause such Person to maintain the confidentiality of such Confidential
Information. Notwithstanding any of the foregoing to the contrary, Seller
acknowledges that Purchaser is indirectly owned by a registered entity under
U.S. securities laws and will be required to file this Agreement as an exhibit
to a report such entity is obligated to file and no prior notice or opportunity
to obtain a protective order will be available to Seller pursuant to this
Section 6.3 with respect to such disclosure.

6.4 Public Announcements. No party shall have the right to make public
announcements regarding the transactions described in this Agreement or the
parties to this Agreement without the consent of the other party(ies), which
consent may be given or withheld in such party’s sole discretion.
Notwithstanding the foregoing, the parties and their Affiliates will not require
the other party’s prior approval (provided that the parties shall reasonably
cooperate with each other in providing such approval, if such approval is not in
violation of Applicable Law or any national securities exchange) (i) to make
disclosures required pursuant to any listing agreement with any national
securities exchange required by the parties or their Affiliates, (ii) to make
any disclosure or filing required by Applicable Law, or (iii) to make any
disclosure required to perform its obligations under this Agreement.

6.5 Books and Records. The transaction contemplated hereby includes the books
and records of Owner pertaining to the Hotel, the Business and the Employees to
which Owner is entitled pursuant to the Management Agreement. Purchaser agrees
to preserve all of the foregoing books and records, files and correspondence,
for at least seven (7) years after the Closing Date, and not to destroy or
dispose of the same, for at least seven (7) years after the Closing Date.
Purchaser agrees to provide access to Seller, its Affiliates, and its agents
after Closing to review and examine such books, records, files, and
correspondence upon reasonable notice for a period of seven (7) years with
respect to Tax audits, investigations and/or litigation, and otherwise such
books, records and related items shall be made available to Seller upon its
reasonable request, all subject to Applicable Law and the terms of the
Management Agreement regarding such books and records. Seller agrees to preserve
at Seller’s business office all records pertaining to the Hotel and the Business
which were not transferred to Purchaser hereunder and to make such records
reasonably available to Purchaser upon reasonable notice for at least seven
(7) years after the Closing Date.

 

14



--------------------------------------------------------------------------------

6.6 Taxes. Except as provided in Section 6.2, the parties agree that neither
Seller nor any of its Affiliates shall be liable for any Taxes attributable to
any position taken on any amended Tax return filed (which Purchaser shall
provide Seller with necessary documentation evidencing same to review) without
Seller’s written approval after the Closing Date made by Purchaser or any of the
Owner Parties, unless such action or position is required under Applicable Law.
The parties further agree that without Seller’s written approval, no election or
filing relating to Taxes (including, without limitation, an election under Code
Section 338 or a check-the-box election under Code Section 7701) shall be made
by any of the Owner Parties which relates to a period ending on or before the
Closing Date which may increase any Taxes owed by any of the Owner Parties or
Seller, for a period which ends on or before the Closing Date.

ARTICLE 7

CLOSING CONDITIONS AND DELIVERIES

7.1 Purchaser Closing Conditions. The obligation of Purchaser to consummate the
Closing is subject to satisfaction at or prior to Closing of the following
conditions precedent (collectively, the “Purchaser Closing Conditions”):

7.1.1 This Agreement shall be in full force and effect.

7.1.2 Seller shall have performed and complied with all of their respective
covenants hereunder in all material respects.

7.1.3 No judgment, order, decree, statute, law, ordinance, rule or regulation,
entered, enacted, promulgated, enforced or issued by any court or other
Governmental Authority of competent jurisdiction or arbitration or other legal
restraint or prohibition shall be in effect, and there shall not be pending or
threatened in writing any suit, action or proceeding by any Governmental
Authority, preventing or seeking to prevent the transactions described in this
Agreement (an “Adverse Proceeding”), unless (in any of the foregoing cases) the
same shall have been dismissed, released or otherwise cured prior to Closing.

7.1.4 No Applicable Law shall have been enacted that would make illegal or
invalid or otherwise prevent the consummation of the transactions contemplated
by this Agreement.

7.1.5 All of the Seller Closing Deliveries shall have been delivered to
Purchaser or deposited with Escrow Agent in the Closing Escrow to be delivered
to Purchaser at Closing.

7.1.6 The representations or warranties of any Seller in this Agreement shall be
true and correct as of the date made and as of the Closing Date (or as of such
other date to which such representation or warranty expressly is made) in all
material respects.

7.1.7 The Title Insurer shall be irrevocably committed to issue the Title
Policies to Purchaser and/or Purchaser’s new mortgage lender, subject to
Purchaser’s payment of the premium related thereto and customary documentation
otherwise required to be executed by Purchaser by the Title Insurer.

7.1.8 The Manager shall have executed and delivered to Purchaser that certain
Manager Estoppel Certificate, dated as of the date hereof.

 

15



--------------------------------------------------------------------------------

The Purchaser Closing Conditions are for the benefit of Purchaser, and Purchaser
shall have the right to waive any of the Purchaser Closing Conditions at or
prior to Closing; provided, however, that any such waiver shall be made in a
writing executed by Purchaser. Notwithstanding the foregoing, in the event a
Purchaser Closing Condition is not satisfied at or prior to Closing and
Purchaser nevertheless closes the transactions described in this Agreement, then
Purchaser shall be deemed to have waived such Purchaser Closing Condition.

7.2 Seller Closing Conditions. The obligation of Seller to consummate the
Closing is subject to satisfaction of the following conditions (collectively,
the “Seller Closing Conditions”):

7.2.1 This Agreement shall be in full force and effect.

7.2.2 All of the Purchaser Closing Deliveries shall have been delivered to
Seller or deposited with Escrow Agent in the Closing Escrow to be delivered to
Seller at Closing.

7.2.3 The representations and warranties of Purchaser in this Agreement shall be
true and correct in all material respects as of the date made and as of the
Closing Date (or as of such other date to which such representation or warranty
expressly is made).

7.2.4 The covenants and obligations of Purchaser in this Agreement shall have
been performed in all material respects.

7.2.5 No Adverse Proceeding shall be in effect, pending or threatened in
writing, unless (in any of the foregoing cases) the same shall have been
dismissed, released or otherwise cured prior to Closing.

7.2.6 No Applicable Law shall have been enacted that would make illegal or
invalid or otherwise prevent the consummation of the transactions described in
this Agreement.

The Seller Closing Conditions are for the benefit of Seller, and Seller shall
have the right to waive any of the Seller Closing Conditions at or prior to
Closing, provided, however, that any such waiver shall be made in a writing
executed by Seller. Notwithstanding the foregoing, in the event a Seller Closing
Condition is not satisfied at or prior to Closing and Seller nevertheless closes
the transactions described in this Agreement, then Seller shall be deemed to
have waived such Seller Closing Condition.

7.3 Frustration of Closing Conditions. Seller and Purchaser may not rely on the
failure of the Seller Closing Conditions or the Purchaser Closing Conditions, as
the case may be, if such failure was caused by such party’s failure to act in
good faith or failure to use its commercially reasonable efforts to cause the
Closing to occur.

ARTICLE 8

CLOSING

8.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by means of a so called “New York style” escrow (the
“Closing Escrow”).

 

16



--------------------------------------------------------------------------------

On the Closing Date, Seller and/or Purchaser shall provide written instructions
to the Escrow Agent (via electronic mail or otherwise) (the “Closing Escrow
Agreement”) pursuant to which (i) a fully executed copy of this Agreement shall
be deposited with Escrow Agent, (ii) all of the documents required to be
delivered by Seller and Purchaser at Closing pursuant to this Agreement shall be
deposited with Escrow Agent, and (iii) at Closing, the MHI Hotels Transfer shall
occur, and the documents deposited into the Closing Escrow shall be delivered to
Seller and Purchaser (as the case may be) pursuant to the Closing Escrow
Agreement and otherwise in accordance with the terms of this Agreement.

8.2 Seller’s Closing Deliveries. On or before the Closing Date, Seller shall
deliver or cause to be delivered to Purchaser or deposited with Escrow Agent in
the Closing Escrow to be delivered to Purchaser at Closing, all of the
(i) documents set forth in this Section 8.2, each of which shall have been, to
the extent applicable, duly executed by Seller (or its Affiliate, as applicable)
and acknowledged (if required), and (ii) other items set forth in this
Section 8.2 (the “Seller Closing Deliveries”), as follows:

8.2.1 an original counterpart of this Agreement;

8.2.2 such documentation to be executed by Seller or its Affiliate(s) that is
required by the Title Insurer to issue the Title Policies to Purchaser and/or
Purchaser’s new mortgage lender in accordance with this Agreement;

8.2.3 appropriate resolutions of Seller authorizing entering into this Agreement
and the Closing;

8.2.4 certificates of good standing from each appropriate jurisdiction dated as
of a recent date and prior to the Closing Date, in the name of Seller;

8.2.5 originals (or certified copies) of all Organizational Documents of Seller,
including without limitation, the certificate of organization, and operating
agreement;

8.2.6 a FIRPTA affidavit in the form set forth in the U.S. Treasury Regulations
Section 1.1445-2(b), to the extent applicable;

8.2.7 a counterpart of the final closing statement;

8.2.8 a counterpart of the Closing Escrow Agreement, if applicable;

8.2.9 a counterpart of the Unit Transfer Agreement;

8.2.10 a title insurance affidavit in customary form and substance reasonably
acceptable to the Title Insurer and Seller to allow the Title Insurer to issue
the Title Policies;

8.2.11 reasonable evidence of termination of any agreements between any of the
Owner Parties and Affiliates of Seller (including all related party loans),
other than the Management Agreement;

8.2.12 Form 1099-S, to the extent applicable;

8.2.13 such other documents and instruments as may be reasonably requested by
Purchaser or Title Insurer in order to consummate the Closing; and

8.2.14 counterparts of all transfer documentation necessary to transfer the
Target Interest to Purchaser.

 

17



--------------------------------------------------------------------------------

8.3 Purchaser’s Closing Deliveries. On or before the Closing Date, Purchaser
shall deliver or cause to be delivered to Seller or deposited with Escrow Agent
in the Closing Escrow to be delivered to Seller all of the (i) documents set
forth in this Section 8.3, each of which shall have been, to the extent
applicable, duly executed by Purchaser or its Affiliates (as applicable) and
acknowledged (if required), and (ii) other items set forth in this Section 8.3
(the “Purchaser Closing Deliveries”), as follows:

8.3.1 an original executed counterpart of this Agreement;

8.3.2 a counterpart of the final closing statement;

8.3.3 a counterpart of the Closing Escrow Agreement, if applicable;

8.3.4 a counterpart of the Unit Transfer Agreement;

8.3.5 appropriate resolutions of Purchaser authorizing entering into this
Agreement and the Closing;

8.3.6 certificates of good standing from each appropriate jurisdiction dated as
of a recent date and prior to the Closing Date, in the name of Purchaser;

8.3.7 counterparts of all transfer documentation necessary to transfer the
Target Interest to Purchaser; and

8.3.8 such other documents and instruments as may be reasonably requested by
Seller or the Title Insurer in order to consummate the transactions described in
this Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Seller. Subject to the limitations expressly set forth in
this Agreement either limiting or granting indemnification, Seller shall
indemnify, defend, and hold harmless the Purchaser Indemnitees, following the
Closing, from and against any Indemnification Loss incurred by any Purchaser
Indemnitee to the extent resulting from (i) a breach or inaccuracy of any
express representations or warranties of Seller in this Agreement, subject to
the applicable Survival Period, (ii) a breach by Seller of any of its covenants
or obligations under this Agreement, subject to the applicable Survival Period,
and (iii) without duplication of any indemnification collected pursuant to
clauses (i) and (ii) above, 1% of any Pre-Closing Taxes. Notwithstanding
anything contained herein to the contrary, but subject to Section 9.3.1, the
indemnification obligations set forth in this Section 9.1 shall survive the
Closing for the Survival Period.

9.2 Indemnification by Purchaser. Subject to the limitations expressly set forth
in this Agreement, Purchaser shall indemnify, defend, and hold harmless the
Seller Indemnitees from and against any Indemnification Loss incurred by any
Seller Indemnitee following the Closing, to the extent resulting from (i) a
breach or inaccuracy of any representations or warranties of Purchaser in this
Agreement, subject to the Survival Period, and (ii) a breach by Purchaser of any
of its covenants or obligations under this Agreement, subject to the applicable
Survival Period. Notwithstanding anything contained herein to the contrary, but
subject to Section 9.3.1, the indemnification obligations set forth in this
Section 9.2 shall survive the Closing for the Survival Period.

 

18



--------------------------------------------------------------------------------

9.3 Limitations on Indemnification Obligations.

9.3.1 Notwithstanding anything to the contrary contained in this Agreement, an
Indemnitee which is seeking defense or indemnification for any Indemnification
Loss shall be entitled to indemnification for the breach or inaccuracy of a
representation or warranty only if the Indemnitee has given written notice to
the Indemnitor prior to the expiration of the Survival Period.

9.3.2 Notwithstanding anything to the contrary in this Agreement, the amount of
any Indemnification Loss for which indemnification is provided to an Indemnitee
under this Article 9 shall be net of any Tax benefits realized or insurance
proceeds received by such Indemnitee in connection with the Indemnification
Claim, or any other third party reimbursement. The Indemnitee shall use
commercially reasonable efforts to realize any Tax benefit, collect any
insurance proceeds or obtain any third party reimbursement with respect to such
Indemnification Claim, and if such Tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for such Indemnification Loss, less
the reasonable costs of collection, including reasonable attorneys’ fees.

9.4 Indemnification Procedure.

9.4.1 If any of the Seller Indemnitees or Purchaser Indemnitees (as the case may
be) (each, an “Indemnitee”) is entitled to defense or indemnification under any
express provision in this Agreement (each, an “Indemnification Claim”), and the
party required to provide defense, or indemnification to such Indemnitee (the
“Indemnitor”) does not expressly accept such Indemnification Claim within thirty
(30) days following notice of such Indemnification Claim, the dispute shall be
resolved by litigation or other means of alternative dispute resolution as the
parties may agree in writing.

9.4.2 Notwithstanding anything to the contrary contained in this Agreement, the
Indemnitee shall have no right to indemnification against the Indemnitor for any
Indemnification Claim which disputed by Indemnitor until such time as such
dispute is resolved by a court order or order by an applicable authority with
competent jurisdiction, or other means as the parties otherwise may agree in
writing.

9.5 Exclusive Remedy for Indemnification Loss. Except for claims based on fraud
or intentional misconduct, the indemnification provisions in this Article 9
shall be the sole and exclusive remedy of any Indemnitee with respect to any
claim for Indemnification Loss arising from or in connection with this
Agreement. Except as expressly provided in this Agreement, neither Seller nor
any of its Affiliates will have any liability with respect to the Business, the
Hotel or the Owner Parties following closing. The amount of any Indemnification
Loss for which indemnification is provided to any Purchaser Indemnitee under
this Article 9 shall be satisfied solely by recourse to the number of units of
limited partnership interests in Sotherly Hotels LP equivalent to the amount of
the Indemnification Loss, based upon the average of the closing bid price for
the common stock of Sotherly Hotels Inc. for the twenty trading days immediately
prior to that day which is five (5) Business Days prior to the date such
Indemnification Claim is resolved as provided in Section 9.4.2

 

19



--------------------------------------------------------------------------------

9.6 No Contribution. After the Closing, Seller shall have no right of
contribution or indemnity from any of the Owner Parties, whether arising as a
matter of law or by contract, with respect to any claim for indemnification by
any Purchaser Indemnitee hereunder.

9.7 Survival. Except as expressly set forth in this Agreement, all
representations, warranties, covenants, liabilities, and obligations under this
Agreement shall be deemed (i) if the Closing occurs, to not merge into the
transfer documents and instead to survive the Closing for the applicable
Survival Period, or (ii) if this Agreement is terminated, not to survive such
termination. This Article 9 and all other rights and obligations of defense and
indemnification as expressly set forth in this Agreement shall survive the
Closing for the applicable Survival Period and such indemnification obligations
shall in no way merge with the delivery of any document required to be delivered
in connection with the Closing.

ARTICLE 10

TRANSACTION COSTS

10.1 Seller’s Transaction Costs. Seller shall be responsible for the cost of its
legal counsel, advisors and the other professionals employed by it in connection
with this Agreement.

10.2 Purchaser’s Transaction Costs. Purchaser shall be responsible for all costs
and expenses associated with (a) Purchaser’s legal counsel, advisors, engineers,
consultants and the other professionals employed by it in connection with the
purchase of the Target Interest, (b) the commitment costs and policy premiums in
respect of any title insurance obtained by Purchaser, (c) the cost of
transferring the applicable Permits, and (d) all closing escrow fees and costs.

10.3 Survival. The provisions of this Article 10 shall survive the Closing for
the Survival Period.

ARTICLE 11

INTENTIONALLY OMITTED.

ARTICLE 12

DEFAULT; REMEDIES; SURVIVAL

12.1 Notwithstanding any provision of this Agreement to the contrary, in the
event of any default, breach or misrepresentation by Seller, Purchaser’s rights
and remedies available under this Agreement shall be limited to such rights and
remedies as may be specifically provided under this Agreement. Except as
expressly provided in this Agreement, Purchaser hereby waives any other right or
remedy, at law or in equity, which Purchaser may have or be entitled to as a
result of any default or misrepresentation by Seller. Notwithstanding any
provision of this Agreement to the contrary, in the event of any default, breach
or misrepresentation by Purchaser, Seller’s rights and remedies available under
this Agreement shall be limited to such rights and remedies as may be
specifically provided under this Agreement. Except as expressly provided in this
Agreement, Seller hereby waives any other right or remedy, at law or in equity,
which Seller may have or be entitled to as a result of any default or
misrepresentation by Purchaser.

12.2 DAMAGES. UNDER NO CIRCUMSTANCES SHALL THE PARTIES OR THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, OR ANY OF THEM, BE LIABLE
TO THE OTHER PARTIES, WHETHER IN TORT, CONTRACT OR

 

20



--------------------------------------------------------------------------------

OTHERWISE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, PUNITIVE, OR EXEMPLARY
DAMAGES. THE PARTIES’ LIABILITY HEREUNDER SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES, AND ALL OTHER DAMAGES AT LAW OR IN EQUITY ARE WAIVED. THE LIMITATIONS
ON DAMAGES SPECIFIED IN THIS SECTION 12.2 ARE WITHOUT REGARD TO THE CAUSE OR
CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH
NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. THE PROVISIONS OF
THIS SECTION 12.2 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS
AGREEMENT.

ARTICLE 13

ASSIGNMENT

No Assignment. Neither this Agreement nor any of the rights of a party hereunder
(nor the benefits of such rights) may be assigned, transferred or encumbered by
Purchaser or Seller (as applicable) without the other’s prior written consent
and any purported assignment, transfer or encumbrance without such prior written
consent shall be void.

ARTICLE 14

MISCELLANEOUS

14.1 Governing Law, Jurisdiction and Venue.

14.1.1 This Agreement shall be governed by, and construed in accordance with,
the substantive laws of the Commonwealth of Virginia, without regard to conflict
of law principles.

14.1.2 Seller and Purchaser hereby (a) irrevocably consent and submit to the
jurisdiction of any Federal, state, county or municipal court sitting in the
Commonwealth of Virginia with respect to any action or proceeding brought
therein by any party concerning any matters arising out of or in any way
relating to this Agreement; (b) irrevocably waive personal service of any
summons and complaint and consents to the service upon it of process in any such
action or proceeding by the mailing of such process to the affected party at the
address set forth herein; (c) irrevocably waive all objections as to venue and
any and all rights they may have to seek a change of venue with respect to any
such action or proceeding; (d) agrees that the laws of the Commonwealth of
Virginia shall govern in any such action or proceeding and waives any defense to
any action or proceeding granted by the laws of any other country or
jurisdiction unless such defense is also allowed by the laws of the Commonwealth
of Virginia; and (e) agree that any judgment rendered against it in any such
action or proceeding shall be conclusive and may be enforced in any jurisdiction
by suit on the judgment or in any other manner provided by law.

14.2 Further Assurances. In addition to the obligations required to be performed
hereunder by Seller and Purchaser at or prior to the Closing, each party, from
and after the Closing, shall execute, acknowledge and/or deliver such other
instruments, as may reasonably be requested in order to effectuate the purposes
of this Agreement; provided, however, neither party shall be required to
execute, acknowledge or deliver any instrument which would or might impose upon
such party any additional liability or obligation (beyond that imposed upon it
under the documents delivered by such party at the Closing and the other
provisions of this Agreement which survive the Closing).

 

21



--------------------------------------------------------------------------------

14.3 Successors. All of the provisions of this Agreement and of any of the
documents and instruments executed in connection herewith shall apply to and be
binding upon, and inure to the benefit of Seller and Purchaser, their successors
and permitted assigns.

14.4 No Third Party Beneficiary. This Agreement and each of the provisions
hereof are solely for the benefit of Purchaser and Seller, their successors and
permitted assigns. No provisions of this Agreement, or of any of the documents
and instruments executed in connection herewith, shall be construed as creating
in any Person other than Purchaser and Seller, their successors and permitted
assigns any rights of any nature whatsoever.

14.5 Notices. All notices, demands, requests and other communications required
hereunder shall be in writing and shall be deemed to have been given: (a) upon
delivery, if personally delivered; (b) one (1) Business Day after deposit with a
nationally recognized overnight delivery service marked for delivery on the next
Business Day, or (c) upon delivery if sent by facsimile with electronic
confirmation and additionally sent by one of the methods described in clauses
(a), or (b) hereinabove, in each case addressed to the party for whom it is
intended at its address hereinafter set forth:

If to Seller:

MHI Hotels, L.L.C.

6411 Ivy Lane

Suite 510

Greenbelt, Maryland 20770

Attn: Kim E. Sims

Facsimile: (301) 474-0807

Email:                     

If to Purchaser:

Sotherly Hotels L.P.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: David R. Folsom

Facsimile:                     

Email:                     

with a copy to:

Baker & McKenzie LLP

815 Connecticut Avenue, NW

Washington, DC 20006

Attn: Thomas J. Egan, Jr.

Facsimile: (202) 416-6955

Email: thomas.egan@bakermckenzie.com

or at such other address in the United States of America as may be designated by
either of the parties in a written notice given in accordance with the
provisions of this Section. The attorney for any party may send notices on that
party’s behalf.

 

22



--------------------------------------------------------------------------------

14.6 Entire Agreement. This Agreement, together with the documents and
instruments executed and delivered in connection herewith, sets forth the entire
agreement between Purchaser and Seller relating to the transactions contemplated
hereby and all other prior or contemporaneous agreements, understandings,
representations or statements, oral or written, relating directly to Seller, the
Owner Parties, the Property and Purchaser are superseded hereby.

14.7 Severability. If any provision in this Agreement is found by a court of
competent jurisdiction to be in violation of any Applicable Law, and if such
court should declare such provision of this Agreement to be unlawful, void,
illegal or unenforceable in any respect, the remainder of this Agreement shall
be construed as if such unlawful, void, illegal or unenforceable provision were
not contained herein, and the rights, obligations and interests of the parties
hereto under the remainder of this Agreement shall continue in full force and
effect undisturbed and unmodified in any way; provided that the deletion of any
provision so held to be unlawful, void, illegal, or unenforceable will not
materially and adversely effect the expected benefit of any party to this
Agreement.

14.8 Modification. This Agreement and the terms hereof may not be changed,
waived, modified, supplemented, canceled, discharged or terminated orally, but
only by an instrument or instruments in writing executed and delivered by
Purchaser and Seller.

14.9 Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, THE TARGET INTEREST, THE OWNER PARTIES, THE PROPERTY, OR
ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS OF SELLER OR PURCHASER
PERTAINING HERETO OR TO ANY OF THE FOREGOING.

14.10 No Recording. Neither this Agreement nor any memorandum hereof shall be
recorded. Each party hereby agrees to indemnify and hold harmless the others for
all liabilities, losses, damages, liens, suits, claims, costs and expenses
(including reasonable attorneys’ fees) incurred by the other by reason of a
breach of the foregoing covenant.

14.11 Counterparts; Facsimile Signature; Headings. This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same Agreement. In
the event that any signature to this Agreement is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof. The Article and Section headings in this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.

14.12 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

14.13 Time of Essence. Time shall be of the essence with respect to this
Agreement and the covenants and obligations of the parties hereunder.

 

23



--------------------------------------------------------------------------------

14.14 Attorneys’ Fees. In the event that either party hereto shall commence
litigation against the other in connection with this Agreement and/or the
enforcement thereof, the losing party in such action shall reimburse the
attorneys’ fees and disbursements of the prevailing party in such action.

14.15 Brokers. Seller represents and warrants to Purchaser, that Seller has not
dealt with in any manner, or engaged any broker or finder, in connection with
any of the transactions contemplated by this Agreement. Purchaser represents and
warrants to Seller, that Purchaser has not dealt with in any manner, or engaged
any broker or finder, in connection with any of the transactions contemplated by
this Agreement. In the event of any such claims for additional brokers’ or
finders’ fees or commissions in connection with the negotiation, execution or
consummation of this Agreement, then Purchaser shall indemnify, save harmless
and defend Seller from and against such claims if they shall be based upon any
statement or representation or agreement by Purchaser, and Seller shall
indemnify, save harmless and defend Purchaser if such claims shall be based upon
any statement, representation or agreement made by Seller. This Section 14.15
shall survive the termination of this Agreement for any reason.

[Execution Page(s) Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the Effective
Date.

 

PURCHASER: SOTHERLY HOTELS LP, a Delaware limited partnership

By: Sotherly Hotels Inc., a Maryland corporation

Its: General Partner

    By:  

/s/ Andrew M. Sims

    Name:  

Andrew M. Sims

    Its:  

Chairman & CEO

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the Effective
Date.

 

SELLER: MHI HOTELS, L.L.C., a Virginia limited liability company By:  

/s/ Christopher L. Sims

Name:  

Christopher L. Sims

Its:  

V.P.



--------------------------------------------------------------------------------

Exhibit A

Form of Unit Transfer Agreement

 

2